DISMISS; Opinion Filed April 15, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00519-CV


                             IN THE MATTER OF A.A., A CHILD


                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-75173-X

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers and Lewis
                                    Opinion by Justice Myers

       This is an appeal from an adjudication of delinquent conduct. After being informed that

the trial court had discharged appellant’s attorney of record as counsel for appellant shortly after

appellant’s notice of appeal was filed, we directed the clerk of this Court to remove counsel as

appellant’s attorney of record and abated the appeal for the trial court to conduct a hearing to

determine whether appellant desired to prosecute the appeal and was entitled to appointed

counsel. Upon the filing of the trial court’s findings that appellant failed to appear at the hearing,

despite notice, and that a contest to appellant’s affidavit of indigency had previously been

sustained, we reinstated the appeal and concluded appellant abandoned her appeal. A copy of our

order, along with a directive to file a response by April 3, 2014, was mailed to appellant and her

mother at their last known address. To date, neither appellant nor her mother has communicated

with the Court.     Having concluded appellant abandoned her appeal and having had no
communication from appellant or her mother, we dismiss the appeal for want of prosecution.

See TEX. R. APP. P. 42.3(b).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

130519F.P05




                                           –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF A.A., A CHILD                         On Appeal from the 305th Judicial District
                                                       Court, Dallas County, Texas
No. 05-13-00519-CV                                     Trial Court Cause No. JD-75173-X.
                                                       Opinion delivered by Justice Myers.
                                                       Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.



Judgment entered this 15th day of April, 2014.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




                                                 –3–